RESOLUCIÓN
Examinado el Informe de la Directora de la Oficina de Inspección de Notarías, en el cual expone que el abogado subsanó todas las deficiencias encontradas en su obra notarial, se autoriza la reinstalación del Lie. Marcos A. Mo-rell Corrada al ejercicio de la notaría.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Corrada Del Río se inhibió.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo